                                  Case 4:09-cv-05718-SBA Document 156-1 Filed 07/30/21 Page 1 of 3



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION
                         11
                                 NETLIST, INC.,                       )   Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )   DECLARATION OF ANDREW J.
                         13                                           )   STRABONE IN SUPPORT OF
                                       v.                             )   PLAINTIFF NETLIST’S MOTION FOR
                         14                                           )
                                 GOOGLE LLC,                              PARTIAL SUMMARY JUDGMENT ON
                                                                      )
                         15                                           )   GOOGLE’S INTERVENING RIGHTS
                                                   Defendant.         )   DEFENSE FOR CLAIM 16
                         16                                           )
                                                                          Date: November 10, 2021
                         17
                                                                          Time: 2:00 PM
                         18
                                                                          Location: Oakland Courthouse
                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                  STRABONE DECLARATION IN SUPPORT OF
 Professional Corporations
                                                                                NETLIST’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                                 4:09-cv-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156-1 Filed 07/30/21 Page 2 of 3



                            1                          DECLARATION OF ANDREW J. STRABONE

                            2         I, Andrew J. Strabone, declare as follows:

                            3         1.      I am an attorney at the law firm of Irell & Manella LLP, counsel of record for Plaintiff

                            4 Netlist, Inc. (“Netlist”). I am a member in good standing of the State Bar of California and have

                            5 been admitted to practice before this Court. I submit this Declaration in support of Netlist’s Motion

                            6 for Partial Summary Judgment on Google’s Intervening Rights Defense for Claim 16. I have

                            7 personal knowledge of the facts set forth in this Declaration and, if called as a witness, could

                            8 competently testify to its contents.

                            9         2.      A true and correct copy of excerpts of Defendant Google LLC’s (“Google”) July 2,

                         10 2021 Supplemental Objections and Responses to Netlist’s Interrogatory No. 3 is attached as Exhibit

                         11 1.

                         12           3.      A true and correct copy of U.S. Patent No. 7,619,912 (the “’912 patent”) is attached

                         13 as Exhibit 2.

                         14           4.      A true and correct copy of the Certificate of Reexamination for the ’912 patent is

                         15 attached as Exhibit 3.

                         16           5.      A true and correct copy of excerpts of the April 4, 2011 Non-Final Office Action

                         17 from the inter partes reexamination of the ’912 patent (the “Reexamination”) is attached as Exhibit

                         18 4.

                         19           6.      A true and correct copy of excerpts of Netlist’s July 5, 2011 Response from the

                         20 Reexamination is attached as Exhibit 5.

                         21           7.      A true and correct copy of excerpts of the October 14, 2011 Non-Final Office Action

                         22 from the Reexamination is attached as Exhibit 6.

                         23           8.      A true and correct copy of excerpts of Netlist’s January 13, 2012

                         24 Response/Amendment from the Reexamination is attached as Exhibit 7.

                         25           9.      A true and correct copy of excerpts of November 13, 2012 Non-Final Office Action

                         26 from the Reexamination is attached as Exhibit 8.

                         27           10.     A true and correct copy of the May 31, 2016 Decision of the Patent Trial and Appeals

                         28 Board in Appeal No. 2015-006849 is attached as Exhibit 9.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                              STRABONE DECLARATION IN SUPPORT OF
 Professional Corporations
                                                                                            NETLIST’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -2-                                           4:09-cv-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156-1 Filed 07/30/21 Page 3 of 3



                            1         11.     A true and correct copy of the June 1, 2018 Decision of the Patent Trial and Appeals

                            2 Board in Appeal No. 2018-003618 is attached as Exhibit 10.

                            3         12.     A true and correct copy of communications between counsel for Netlist and Google,

                            4 dated July 22, 2021, is attached as Exhibit 11.

                            5         13.     A true and correct copy of a table titled “Comparison of Original and Reexamined

                            6 Claim 16,” which provides a comparison of the language of claim 16 as it appears on the original

                            7 ’912 patent and claim 16 as it appears on the Certificate of Reexamination of the ’912 patent is

                            8 attached as Exhibit 12.

                            9         I declare under penalty of perjury that the foregoing is true and correct.

                         10
                                      Executed on July 30, 2021, at Los Angeles, California.
                         11
                                                                            By: /s/ Andrew J. Strabone
                         12                                                    Andrew J. Strabone
                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                              STRABONE DECLARATION IN SUPPORT OF
 Professional Corporations
                                                                                            NETLIST’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                -3-                                          4:09-cv-05718-SBA
